FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                       May 30, 2008
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                        Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                         No. 07-4186
 v.                                           (D.C. No. 2:06-CR-00617-PGC-1)
                                                          (D. Utah)
 GERALDO ANTONIO PLANELLS-
 GUERRA,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, EBEL, and O’BRIEN, Circuit Judges. **


      Defendant-Appellant Geraldo Planells-Guerra appeals from the denial of

his motion to suppress evidence police officers seized from his car. Following

the denial of his motion to suppress, Mr. Planells-Guerra entered a conditional

guilty plea. The district court sentenced him to 108 months’ imprisonment

followed by 60 months’ supervised release. In denying Mr. Planells-Guerra’s

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1 (G). The cause therefore
is ordered submitted without oral argument.
motion to suppress, the district court concluded (1) the police officers did not

violate Utah law when they arrested him without a warrant for the misdemeanor

of driving on a suspended license; (2) even if the arrest violated Utah law, the

federal exclusionary rule does not apply to state law violations; and (3) even if

the exclusionary rule did apply, the good-faith exception would bar application of

the exclusionary rule in this case. United States v. Planells-Guerra, 509 F. Supp.

2d 1000, 1001–02 (D. Utah 2007). On appeal, Mr. Planells-Guerra argues that the

district court erred in its three alternative holdings. In his reply brief, he

concedes that the Supreme Court’s recent opinion in Virginia v. Moore, 128 S. Ct.

1598 (2008), decided after his brief-in-chief and the government’s response brief

were filed, forecloses his argument that an arrest supported by probable cause

nevertheless violates the Fourth Amendment if it violates some aspect of state

law. Aplt. Reply Br. at 2–3. We appreciate the candor and agree that the premise

of this appeal is no longer viable.

      AFFIRMED.

                                         Entered for the Court


                                         Paul J. Kelly, Jr.
                                         Circuit Judge




                                          -2-